Separate appeals by the employer and carrier from an award of disability benefits made under the Workmen’s Compensation Law. The award is for eighty-five per cent permanent loss of use of right leg. At the time of the accident claimant was seventeen years of age and employed without a proper employment certificate in violation of section 131 of the Labor Law. In addition to the usual award against both the employer and insurance carrier, a further award for the same amount was made against the employer, pursuant to section 14-a of the Workmen’s Compensation Law, because of the violation of the Labor Law. The carrier appeals from the first while the employer appeals from both awards. Both appellants raise the question of causal *1018relation between the accident and the resulting disability. The finding in this respect is amply sustained, especially by the medical evidence. The proof of the violation of section 131 of the Labor Law is also very clearly established. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.